Name: 2004/441/EC: Council Decision of 26 April 2004 concerning the conclusion of the Trade, Development and Cooperation Agreement between the European Community and its Member States, on the one part, and the Republic of South Africa, on the other part
 Type: Decision
 Subject Matter: Africa;  European construction;  cooperation policy
 Date Published: 2004-04-29

 Avis juridique important|32004D04412004/441/EC: Council Decision of 26 April 2004 concerning the conclusion of the Trade, Development and Cooperation Agreement between the European Community and its Member States, on the one part, and the Republic of South Africa, on the other part Official Journal L 127 , 29/04/2004 P. 0109 - 0109Council Decisionof 26 April 2004concerning the conclusion of the Trade, Development and Cooperation Agreement between the European Community and its Member States, on the one part, and the Republic of South Africa, on the other part(2004/441/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular its Article 310 in connection with the second phrase of Article 300(2) and the second subparagraph of paragraph 3,Having regard to the proposal from the Commission,Having regard to the assent of the European Parliament(1),Whereas:(1) The Trade, Development and Cooperation Agreement between the European Community and its Member States, on the one part, and the Republic of South Africa, on the other part, signed in Pretoria on 11 October 1999, has been provisionally applied according to Decision 1999/753/EC of the Council of 29 July 1999(2).(2) The procedures for ratification and acceptance or endorsement by the Member States have been finalised.(3) The Trade, Development and Cooperation Agreement between the European Community and its Member States, on the one part, and the Republic of South Africa, on the other part, signed in Pretoria on 11 October 1999 should be approved,HAS DECIDED AS FOLLOWS:Article 1The Trade, Development and Cooperation Agreement between the European Community and its Member States, on the one part, and the Republic of South Africa, on the other part, together with the Annexes and Protocols attached thereto and the declarations made by the Community unilaterally or jointly with other parties that are attached to the Final Act are hereby approved on behalf of the Community.The texts of the Agreement, Annexes, Protocols and the Final Act are attached to Decision 1999/753/EC.Article 2The President of the Council shall give the notification provided for in Article 109 of the Agreement on behalf of the Community.Article 3The position to be taken by the Community within the Cooperation Council established by the Agreement, shall be laid down by the Council, on a proposal from the Commission, in accordance with the corresponding provisions of the Treaty establishing the European Community.Article 4This Decision shall be published in the Official Journal of the European Union.Done at Luxembourg, 26 April 2004.For the CouncilThe PresidentB. Cowen(1) OJ C 107, 13.4.2000, p. 69.(2) OJ L 311, 4.12.1999, p. 1.